Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 11/23/2021 have been entered. Claims 1-2 and 4-15 are currently under examination on the merits. 
Any rejections and/or objections made in the previous office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 are rejected as being vague and indefinite when it recites “which satisfies …P means peel strength measured while peeling the protective film from the adhesive layer at 25 °C at a pealing angle 90° and a peeling rate of 300 mm/min”, because it is not clear what satisfies the general formula 1 (note: In claim 12, the composition itself is not capable of satisfying the peel strength as claimed). In addition, the measured peel strength between a substrate (protective film) and an adhesive layer directly depends upon both property of the adhesive and material of the substrate, without setting forth the material of the substrate, the P value as recited in the General formula 1 is indefinite and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this office action, it is taken that the adhesive layer satisfies the general formula 1 and the protective film is polyethylene terephthalate film in order to be consistent with the present specification (see examples of the present application). Claims 2, 4-11 and 13-15 are also rejected for depending from claims 1 and 12, thus inclusion of indefinite features.
Claim 12 recites the limitation "the protective film and “the adhesive layer” in line 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heo (KR 20180050120, ‘120 hereafter).
Regarding claim 12-15, ‘120 discloses an adhesive composition for polarizing plate comprising a first epoxy compound (A) comprising 22 parts of one or more alicyclic epoxy rings (Comparative Example 1, epoxy-cyclohexane), 38 parts of a second epoxy compound (B) comprising one or more glycidyl ether groups (Comparative Example 1, DE203 28 parts plus GMA 10 parts) and 15 parts by weight of an oxetane compound (C) (See comparative Example 1), the composition satisfying instantly claimed composition as in claims 12 and 13. ‘120 does not expressly set forth the adhesive composition having peal strength, storage modulus and viscosity change rate as presently claimed, however, since ‘120 discloses a composition being substantially identical to the adhesive as presently claimed, it is reasonable to expect that the adhesive composition of ‘120 would have possessed the properties as presently claimed, because such properties are apparently dependent on the nature of the chemical composition of the adhesive used. "Case law holds that a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)( See MPEP 2112.01).

Allowable Subject Matter
Claims 1-2 and 4-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this office action. The reason for the allowance is that the prior art of record does not fairly suggest a polarizing plate as claimed in the present claim 1, wherein the adhesive layer formed from an epoxy composition as recited and satisfies the general formula 1 with a protective film being polyethylene terephthalate film. 

Response to Arguments
Applicant's arguments filed on 11/23/2021 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment. Arguments which are still deemed relevant are addressed below.
Applicant argues that the reference Heo’120 does not disclose an adhesive composition satisfying all the limitations of the presently claimed adhesive composition, because the content of the second epoxy compound falls outside of instantly claimed range. However, the examiner’s position is that the second epoxy compound with one or more glycidyl ether group, includes both neopentyl glycol diglycidyl ether (DE 203) having two glycidyl group and glycidyl methyl acrylate (GMA) having one glycidyl, which are total 38 parts per 22 parts of the first epoxy; thus the content of the second epoxy in fact falls within the instantly claimed range (38 x4.545= 172.71).
For the reasons set forth here and of record, the claims 12-15 stand properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782